Order entered June 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01434-CR
                                      No. 05-14-01435-CR

                             CAL MAURICE BUTLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F06-65524-V, F06-65525-UV

                                            ORDER
       The Court GRANTS appellant’s request for an extension of time to file his pro se

response to the Anders brief filed by counsel only to the extent that we ORDER appellant to file

his response by JULY 24, 2014. No further extensions will be granted. If the pro se response is

not filed by the date specified, the appeals will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of the order, by first-class mail, to Cal Maurice

Butler, TDCJ No. 1427407, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606.


                                                       /s/   LANA MYERS
                                                             JUSTICE